DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 23, 2021, has been entered.  Claims 1, 3-6, 8, 10, 12-14, 16, 17 and 19-28 are currently pending in the application.  Claim 13 remains withdrawn from consideration as being drawn to a non-elected species.  The previous prior art rejections have been withdrawn in view of applicant’s claim amendments.

Drawings

The drawings are objected to because “obtaining” is misspelled in Fig. 2 205.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10, 12, 14, 16, 17, 19-21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1 has been amended to claim the composition is “water-free.”  Applicant points to the Figures for support.  Applicant asserts that as there is no teaching of the addition of water, this is sufficient support to claim a “water-free” composition.  However, the cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.  As stated in MPEP § 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”
Therefore, claim 1 and all claims dependent upon claim 1 are not considered to have support for a “water-free” composition, as where water is never positively recited as part of the composition, water cannot be excluded from the composition.
Newly presented claim 26 claims the “fat-based substrate” comprises between 45 and 82% saturated fatty acids.  However, the specification and claims as originally filed do not provide support for the “fat-based substrate” to comprise an amount of saturated fatty acids as claimed.  Rather, it is the edible oil that has a saturated fatty acid content as claimed (e.g., specification p. 2 last 2 lines).  Therefore, claim 26 fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 claims the substrate of claim 22 comprising at least 45% fatty ingredients.  However, where claim 25 depends from claim 22, claim 22 claims an edible oil as the only “fatty ingredient.”  It is unclear if the substrate is to further comprise “fatty ingredients” in an amount as claimed, or if claim 25 is limiting the amount of edible oil in claim 22.  Claim 25 also lacks a basis for the %.  For purposes of examination, the % will be understood to be wt. %.
Claim 26 claims the substrate of claim 22 comprising between 45% and 82% saturated fatty acids.  However, where claim 26 depends from claim 22, claim 22 claims an edible oil, but does not require the presence of any saturated fatty acids.  It is unclear if the substrate is to further comprise “saturated fatty acids” in an amount as claimed, or if claim 26 is limiting the amount of saturated fatty acids in the edible oil of claim 22.  Claim 26 also lacks a basis for the %.  For purposes of examination, the % will be understood to be wt. %.
Claim 27 claims the substrate of claim 22 comprising “flavor base composite.”  It is unclear what is considered to meet a “flavor base composite” given that flavors 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 10, 12, 14, 16, 17, 20-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al. (US 5,505,982) with evidence provided .
Regarding claims 1, 4 and 5, Krawczyk et al. teach a fat-based edible composition comprising a flavor base that is dark chocolate (i.e., chocolate liquor), hydrocolloids (i.e., FD 006 microcrystalline cellulose), edible oil comprising fatty acids (i.e., cocoa butter) and emulsifying agents (e.g., Table 18 formulation 4d).
The dark chocolate compositions of Krawczyk et al. are considered to be water-free as there is no water taught in the ingredient lists (e.g., Examples 27 and 28-Table 18).
The emulsifying agent in Table 18, formulation 4d is Admul WOL, which is polyglycerol polyricinoleate.
Krawczyk et al. do not exemplify compositions comprising combinations of two or three emulsifiers as required by claims 1 and 4.  However, Krawczyk et al. do teach emulsifiers including polyglycerol polyricinoleate, sucrose esters of fatty acids (e.g., sucrose monostearate) and mixtures of mono and diglycerides as suitable for inclusion in their compositions (Example 27).  Therefore, it would have been obvious to have included two or three emulsifiers as claimed in a composition as claimed where the claimed emulsifiers are taught by the prior art to be included in fat-based edible compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  One of ordinary skill would have had the reasonable expectation that combinations of emulsifiers as claimed would continue to provide suitable fat-based compositions.
Regarding the composition being “for preparing multiple edible products,” this statement of the preamble is considered to be directed to the intended use of the composition, and is not considered to further limit the claim.
Regarding claim 10, the cocoa butter of Krawczyk et al. comprises saturated fatty acids as evidenced by Joseph (p. 5 Table).
Regarding claims 14, 16 and 17 to the amounts of the different emulsifiers, Krawczyk et al. teach 0.5% polyglycerol polyricinoleate in Table 18 formulation 4d.  They also generally teach 50.6 g cellulose/surfactant at 90%/10%, which provides 5.6 g surfactant in 500 g chocolate, or ~1% by weight total surfactant (e.g., Table 18 Formulation 4c; Example 27).  Therefore, it would have been obvious to have utilized a combination of surfactants, and in amounts as claimed, as the total amount of surfactant claimed is consistent with the amounts of surfactant reported by the prior art.  Further, both the prior art and the instant invention are utilizing the surfactant in combination with a hydrocolloid to provide a fat-based substrate.  Therefore, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claim 20, Krawczyk et al. teach chocolate compositions comprising flavors at 0.52% (e.g., Table 3).  Therefore, it would have been obvious to have included flavor in an amount as claimed in the compositions of Krawczyk et al. as the claimed amounts are consistent with the amounts of flavor reported in the prior art.
Regarding claim 21, Krawczyk et al. do not specifically teach their compositions provided in a frozen or chilled state.  However, where Krawczyk et al. teach chocolate compositions, it would have been obvious to have provided the compositions in a frozen or chilled state in order to minimize the chance that the chocolate products would melt during storage.
Regarding claims 22, 24, 27 and 28, Krawczyk et al. teach a fat-based edible substrate comprising a dark chocolate flavor base (i.e., chocolate liquor), hydrocolloids (i.e., FD 006 microcrystalline cellulose), edible oil comprising fatty acids (i.e., cocoa butter) and emulsifying agents (e.g., Table 18 formulation 4d).  Where cocoa butter comprises fatty acids having a melting point of at least 40°C (e.g., stearic acid) it is considered to meet the limitation of an edible oil characterized by a melting point of at least 40°C.  
The emulsifying agent in Table 18, formulation 4d is Admul WOL, which is polyglycerol polyricinoleate.
Krawczyk et al. do not exemplify compositions comprising combinations of two emulsifiers as claimed.  However, they do teach emulsifiers including polyglycerol polyricinoleate, sucrose esters of fatty acids (e.g., sucrose monostearate) and mixtures of mono and diglycerides as suitable for inclusion in their compositions (Example 27).  Therefore, it would have been obvious to have included two as claimed in a composition as claimed as the claimed emulsifiers are taught by the prior art to be included in fat-based edible compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  One of ordinary skill would have had the reasonable expectation that combinations of emulsifiers as claimed would continue to provide suitable fat-based compositions.
Krawczyk et al. do not specifically teach their compositions provided in a frozen or chilled state.  However, where Krawczyk et al. teach chocolate compositions, it would have been obvious to have provided the compositions in a frozen or chilled state in order to minimize the chance that the chocolate products would melt during storage.
Regarding the substrate being “for preparing multiple food products,” this statement of the preamble is considered to be directed to the intended use of the substrate, and is not considered to further limit the claim.
Regarding claim 25, the dark chocolate of Krawczyk et al. comprises 231.9 g “fatty ingredients” (i.e., chocolate liquor and cocoa butter), which is 46% of Formulation 4d (Table 18).
Regarding claim 26, given that the chocolate liquor comprises cocoa butter, and cocoa butter comprises 58.6% saturated fatty acids, falling within the claimed range (33.2% steric acid + 25.4% palmitic acid), as evidenced by Joseph (p. 5).

Claims 3, 6, 8, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al. (US 5,505,982) in view of Dario et al (WO 2009/103137) with evidence provided by Boateng et al. (Boateng, L., Ansong, R., Owusu, W.B., Steiner-Asiedu, M. 2016. “Coconut oil and palm oil’s role in nutrition, health and national development: A review.” Ghana Med. J. vol. 50, pp. 189-196).
Krawczyk et al. teach a fat based edible composition as detailed above with regard to claims 1 and 22.
Krawczyk et al. are silent as to the composition further comprising a vegetable fat according to claim 3, or a fat stabilizer that is a crystal promoter according to claim 6.
Dario et al. teaches that cocoa butter is known to be partially replaced by coconut oil in chocolate products (p. 21 lines 16-18).
Therefore, it would have been obvious to have replaced a part of the cocoa butter as taught by Krawczyk et al. with coconut oil as taught by Dario et al. as coconut oil was a known cocoa butter replacer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).
Coconut oil meets claim 3 as it is a vegetable fat.  It also meets claims 6 and 8 as coconut oil is a fat stabilizer that is a crystal promoter and comprises lauric fatty acids as evidenced by Boateng et al. (p. 193).
Regarding claim 19, Krawczyk et al. teach the cocoa butter present at 4% by weight of the composition (e.g., Table 18 formulation 4d).  Therefore, where it would have been obvious to have replaced part of the cocoa butter of Krawczyk et al. with coconut oil as set forth above with regard to claim 6, it further would have been obvious to have included an amount of coconut oil/fat stabilizer as claimed, as the claimed amount is consistent with the amounts reported in the prior art.
Regarding claims 23 and 24, Krawczyk et al. teach a fat-based substrate as detailed above with regard to claim 22.
Krawczyk et al. are silent as to the edible oil comprising lauric fatty acid or coconut oil.
Dario et al. teaches that cocoa butter is known to be partially replaced by coconut oil in chocolate products (p. 21 lines 16-18). Boateng et al. provides evidence that coconut oil includes lauric fatty acids (p. 193).
Therefore, it would have been obvious to have replaced a part of the cocoa butter as taught by Krawczyk et al. with coconut oil as taught by Dario et al. as coconut oil was a known cocoa butter replacer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  The inclusion of coconut oil to replace a portion of the cocoa butter of Krawczyk et al. would have been expected to continue to provide a suitable fat-based substrate as coconut oil is taught in the art as a replacement for cocoa butter.

Response to Arguments

Applicant’s arguments filed December 23, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791